Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 06/03/2022. Claims 1-13 are pending for examination.
	Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Ebiko et al. (US491,881 S) and Suzuki (WO 2016/024593).
Regarding claim 1, Ebiko teaches a tire comprising main grooves and a plurality of lug grooves (Fig. 5) that are arranged side by side in the tire circumferential direction with one end communicating with a main groove, the other end terminating in the land portion, and a bending point in the middle from one end to another. However, Ebiko does not teach that the other end of the sipe is provided between the one end and the bending point circumferentially. Suzuki teaches similar bent lug grooves where the that the other end of the sipe is provided between the one end and the bending point circumferentially; however, Suzuki does not teach that each sipe extending across the lug grooves has one end communicating with the main groove and an other end that does not (Fig. 2, Ref. Num. 41). It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the other end of each of the lug grooves being provided between the one end of each of the lug grooves and the bending point in the tire circumferential direction, as required by claim 1.
Regarding claim 9, Suzuki teaches a tire with lug grooves that terminate in the land area and have a bending shape (Fig. 2, Ref. Num. 31) with first and second sipes; however, every end of the sipes either communicates with the lug groove or one of the main grooves. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the one side of each of the second sipes formed in the zigzag shape terminates in the land portion without communicating with one of the main grooves and without communicating with one of the lug grooves, as required by claim 9.
Regarding claim 11, Ebiko teaches a tire with lug grooves that terminate in the land area and have a bending shape where each of the sipes extends across one of the lug grooves and not two of the lug grooves (Fig. 5). However, Ebiko does not teach that the other end of the sipe is provided between the one end and the bending point circumferentially. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the other end of each of the lug grooves being provided between the one end of each of the lug grooves and the bending point in the tire circumferential direction, as required by claim 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749